Citation Nr: 1802734	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-39 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches, to include as secondary to PTSD or the claimed TBI.

4.  Entitlement to service connection for tinnitus, to include as secondary to the claimed TBI.

5.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

6.  Entitlement to a rating in excess of 50 percent for PTSD prior to September 23, 2013 and from December 1, 2013, to February 1, 2017, and in excess of 70 percent from February 2, 2017.

7.  Entitlement to an extension of a temporary total evaluation under 38 C.F.R. § 4.29 awarded from September 23, 2013 through November 30, 2013.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 2, 2017.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to July 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013, July 2014, and April 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2013 rating decision continued a 30 percent rating for PTSD and awarded a total 100 percent rating for PTSD because of hospitalization over 21 days from September 23, 2013 to November 30, 2013, under 38 C.F.R. § 4.29, and denied entitlement to a TDIU and non-service connected pension benefits.  The July 2014 rating decision granted service connection for PFB and assigned a 10 percent rating effective May 2, 2014, and denied service connection for tinnitus and TBI.  The April 2015 rating decision denied service connection for headaches and high blood pressure.  In an interim July 2015 rating decision, the RO awarded a 50 percent rating for PTSD effective February 28, 2013 and December 1, 2013 (following the 100 percent assigned from September 23, 2013 to November 30, 2013).  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his Substantive Appeal, however, he withdrew the hearing request in October 2016 correspondence.  In December 2016 the Board remanded the matters for additional development.  In an interim April 2017 decision review officer (DRO) decision, the DRO assigned a 70 percent rating for PTSD effective February 2, 2017, and granted TDIU effective February 2, 2017 and non-service connected pension was granted.  As the increased ratings for PTSD and the grant of a TDIU only as of February 2, 2017 do not represent total grants of the benefits sought on appeal, the claims for remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  As the grant of non-service connected pension was a full grant of the benefit sought, it has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, these matters must be remanded to obtain compliance with the December 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is aware of the delay inherent in yet another remand in this case and regrets such delay.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  

In the December 2016 remand, the Board asked the AOJ to obtain all the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the record.  It does not appear that all the Veteran's vocational rehabilitation records have been attached to his record, and the April 2017 Supplemental Statement of the Case refers only to vocational rehabilitation "information" from March 2013 to February 2017.  In a March 2017 deferred rating decision the RO acknowledged that the Veteran's record contains information regarding vocational rehabilitation provided by the Veteran, but the actual vocational rehabilitation "folder" has not been associated with the record.  These records are likely to have a bearing on the outcome of the Veteran's claims on appeal.  A remand is required to have the AOJ attach the Veteran's vocational rehabilitation folder to the Veteran's record as directed in the December 2016 Board remand.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must associate the Veteran's vocational rehabilitation folder with his record.  If any such records cannot be located or no such records exist, the Veteran and his attorney should be so notified, and the unavailability of the records should be fully documented in the Veteran's record.

2.  Then, after ascertaining whether any additional development is necessary, the AOJ must readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




